DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition section” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. The claim is explicitly directed to a computer program per se with no embodying medium. Since a computer program does not fall within the statutory categories of 35 U.S.C.101 (i.e. process, machine, manufacture, or composition of matter), the claim is non-statutory and ineligible subject matter.  Applicant is advised to amend the claim to correspond to one of the 4 statutory categories under 101. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 10, 11 and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Patent Application Publication No. 2018/0098002; cited in Applicant’s IDS).

	Regarding claim 1: 
	Peterson teaches: an information processing apparatus (Fig. 1: 100 system), comprising: 
	a projection controller (Fig. 1: 122, one of the processor(s)) that controls projection of first information and projection of second information that is classified as information of which a type is different from a type of the first information (see e.g. Figs. 3-8 and claim 2, can control projection of video content (first information) and closed captioning (“cc”) text (second information)); and 
	a mode controller (Fig. 1: 122, one of the processor(s)) that is capable of performing switching between a first projection mode and a second projection mode (e.g. Figs.7-8 and 3-4, there are at least two projection modes of displaying the first information (video image) and second information (cc text)) (see also discussion below re: “mode”), 
	the first projection mode being a projection mode in which the first information and the second information are projected onto a projection-target object (see e.g. Fig. 4), 
	the second projection mode being a projection mode in which the first information is projected onto the projection-target object, and the second information is projected onto a region outside of the projection-target object (see e.g. Fig. 3).
	Further regarding the above claimed modes (first and second), Peterson teaches a system that is capable of identifying at least one setting (i.e. mode) pertaining to the presentation of cc text (see e.g. claim 22).  The ‘at least one setting’ (i.e. mode) of Peterson can pertain to one or more of a location at which the cc text (second information is to appear, and a length of a portion of the cc text (see claim 22).  Fig. 3 and Fig. 4 illustrate different user settings or projection modes of first and second information.  Plus, Peterson also teaches a user can configure one or more settings (see Fig. 6 and para. 51), and the system is also capable of applying certain settings for certain users (see para. 71, that is, the applicable setting or projection mode can be 
	Accordingly, 	it would have been obvious for one of ordinary skill in the art to have modified the applied reference, in view of same, to have obtained the above re: mode controller functionality, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is, to modify Peterson, in view of itself, such that the different settings/configurations of display that the system can accept and hold, correspond to Applicant’s above claimed first and second projection mode, such as when the identity of a user changes, as per Peterson.  Peterson also teaches Applicant’s claimed first and second projection mode, as mapped above.
	 The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 2:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein when the second projection mode is selected, the projection controller causes the first information to be projected onto the projection-target object in a largest size corresponding to a size of the projection-target object (see Fig. 3: this is the second projection mode, the first information (here, image of mountains) is projected onto the projection target object (display area) in a largest size).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to have obtained the above. The motivation would be to provide users with different display options to maximize viewing experience. 


	Regarding claim 10:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein the first information includes content information, and 
	the second information includes at least one of additional information related to the content information, menu information, notification information, or advertisement information (Figs. 3-4, first information is image content, second information is cc text). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to 


	Regarding claim 11:
	Peterson further teaches: the information processing apparatus according to claim 1, wherein when the second projection mode is selected (e.g. Fig. 3), the projection controller is capable of controlling at least one of a position, a shape, or a size of the second information to be projected (see e.g. para.42, 43, 56-62 and claim 22, settings can include location relative to TV at which cc text is presented, settings can include length of a portion of the cc text to be presented, and settings can include a threshold cc length, number of characters, number of sentences and the like).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Peterson in view of same to have obtained the above. The motivation would be to provide users with different display options to maximize viewing experience, especially when dealing with supplemental display information, such as closed captioning text. 


	Regarding claim 17: 
	It would have been obvious for one of ordinary skill in the art to further modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein when the second projection mode is selected, 
	the projection controller controls the projection of the second information according to a change in at least one of a position, a shape, or a size of the first information to be projected, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches users being able to choose various settings, as mapped above in claim 1 and claim 11.  One user preference or setting can be to present cc text (second information) a threshold distance from the lower boundary of the TV, or at specific locations relative to the TV, TV 302 corresponding to size of first information to be projected. See paras. 41-58. Changes in position, shape or size of TV will change projection of second information (cc text).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to further modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein the projection controller controls the projection of the first information and the projection of the second information, 
	the projection of the first information and the projection of the second information being performed by an image projection apparatus, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches that systems having a projector (see para. 28, i.e. an image projection apparatus) is known. Modifying Peterson, such that its system includes a projector as part of its display technology, also per Peterson, is one embodiment that would have been obvious and predictable over the prior art. 
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19: see also claim 1. 
	Peterson teaches: an information processing method (e.g. claim 13), comprising
	The information processing method of claim 19, performed by a computer system, corresponds to the functions performed by the apparatus (projection controller, and mode controller) of claim 1.  Thus, the same rationale for rejection applies. 


	Regarding claim 20: see also claim 1. 
	Peterson teaches: a program that causes a computer system to perform a process (claim 21, instructions that are executed by at least one processor to perform a process) comprising
	The program of claim 20 that causes a computer system to perform a process corresponds to the functions performed by the apparatus of claim 1. Thus, the same rationale for rejection applies.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Takahashi (U.S. Patent Application Publication No. 2010/0253862 A1; cited in Applicant’s IDS). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 2, wherein when the second projection mode is selected, the projection controller causes the second information to be projected onto a position situated within a specified distance from the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches second projection mode, as mapped above in claim 1. Re: causing the second information to be projected within a specified distance from the projection-target object, see Takahashi.  Takahashi teaches determining correction amounts to correct image signals from potential distortion (Abstract, claim 1).  This includes causing caption signals (i.e. the cc text of Peterson) to be projected within a specified distance from the projection target object, such distances are calculated to remove potential distortion (see Takahashi, paras. 28-38 and Figs. 2-4).  Modifying Peterson, such that the second information is projected as per Takahashi, would have been obvious and predictable to one of ordinary skill, further with the motivation to prevent image distortion, as per Takahashi. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 3, further comprising an acquisition section that acquires target-object information that includes a position of the projection-target object, 
	wherein the projection controller controls the projection of the first information and the projection of the second information on a basis of the acquired target-object information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 4, wherein the target-object information includes a shape and a size of the projection-target object, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches instances where the cc text (second info) can be placed to appear adjacent to a TV 302 and coplanar with a plane established by the front of the TV on which content (first info) is to be presented (e.g. para. 42).  Here, the projection target object is the TV display screen. This teaches/suggests info including shape and size of projection target object.  This would also be taught/suggested such to specify location of cc text, length of text, and location (claim 22 and paras. 57-62), and/or locations associated with boundaries of the TV (para. 42-44).  Modifying the applied references, such that the target-objection info includes a shape and size, per Peterson (i.e. so that the cc text can be adjacent, or at a certain boundary, and of a certain size, need to know shape and size), is taught by the prior art. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 6:
	Takahashi further teaches: the information processing apparatus according to claim 4, wherein the acquisition section acquires the target-object information on a basis of detection information regarding the projection-target object, the detection information being detected by a detection apparatus (see e.g. mapping to claim 4 above, detecting info as target-object info from sensors (a detection apparatus)).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Takahashi to have obtained the above. The motivation would be to obtain information useful for tailoring image display. 


	Regarding claim 7:
	Takahashi further teaches: the information processing apparatus according to claim 4, wherein the acquisition section acquires the target-object information on a basis of setting information regarding the projection-target object, the setting information being set by a user (para.27, user can provide correction amount, such that the system can acquire the target-object into on a basis of said info from the user).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Takahashi to have obtained the above. The motivation would be to obtain information useful for tailoring image display. 


Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Takahashi and further in view of Takazawa (U.S. Patent Application Publication No. 2014/0198030 A1). 

	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 4, wherein the acquisition section acquires region information regarding a projection-available region that includes a region, in the projection-target object, onto which projection is performed, and 
	the projection controller controls the projection of the first information and the projection of the second information on a basis of the target-object information and the region information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Takazawa teaches acquiring region info re: a projection-available region as claimed above (see Takazawa, i.e. Fig. 1, Fig. 7, Fig. 11 and paras. 35-36, 46-55, the instruction region is region info as claimed).  Takazawa also teaches the function of the projection controller, as claimed above, on the basis of the t-o info, and region info (Takazawa, Figs. 1, 7,8, 11-13).. That is, to control projection such that the system/method can both project the image(s) onto projection region and accept instruction. Modifying the applied references, per Takazawa, to have included the 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Takazawa further teaches: the information processing apparatus according to claim 8, wherein the projection-target object is a screen that is arranged on a projection-target surface (i.e. para 44 and 77, screen), 
	the screen is made of material that enables the screen to display thereon a projection image with a higher image quality when the projection image is projected onto the screen than when the projection image is projected onto the projection-target surface (para. 47, screen is made such that the brightness of screen can be adjusted, para. 44, screen also has an aspect ratio (material size that enables the screen to perform as claimed) which can be used to adjust image features in a defined projection region).  
	Modifying the applied references, such that: when the second projection mode is selected (see mapping to claim 1, also Peterson, Fig. 3), the projection controller performs control on the basis of the target-object information and the region information (above mapping re: Takazawa in claim 8), 
	such that the first information is projected onto the screen in a largest size corresponding to a size of the screen, and 
	such that the second information is projected onto a region that is situated outside of the screen and included in the projection-available region (see Peterson, Fig. 3).  
	Modifying the applied refs such that Peterson, Fig. 3: 302 corresponds to the screen of Takazawa as mapped above, to project the first info on the screen and the second info outside the screen but in the p-avail region, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
Takazawa further teaches: the information processing apparatus according to claim 4, wherein the target-object information includes information regarding a positional change, 
	the information regarding a positional change indicating a change in a relative position of the projection-target object with respect to an image projection apparatus that projects the first information and the second information, and 
	the display controller controls the projection of the first information and the projection of the second information on a basis of the information regarding a positional change (see e.g. Takazawa, Figs. 4-6).  
	Modifying the applied references, such that the display controller controls projection of the first and second info, as mapped in claim 1, on the basis of info re: positional change, as per Takazawa, Figs. 4-6, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 12, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also 


	Regarding claim 13:
	Above mapping to claim 12 equally applies here. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 12, wherein when the second projection mode is selected, 
	the display controller controls the projection of the first information and the projection of the second information on the basis of the information regarding a positional change such that 
	the projection of the first information and the projection of the second information are respectively maintained, 
	the projection of the first information being projection of the first information onto the projection-target object, 
	the projection of the second information being projection of the second information onto the outside region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  That is, to have the display controller adjust the projection of the first and second info such to correspond to Peterson, Fig. 3 (i.e. second mode) on the basis of positional change, per Takazawa. There may be a shift 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Takahashi and further in view of Takazawa and Nakanishi (U.S. Patent No. 5,803,567). 

	Regarding claim 9:
	In analogous art, Nakanishi teaches: the information processing apparatus according to claim 8, wherein the projection-target object is a screen that is arranged on a projection-target surface (Abstract and claim 1), 
	the screen is made of material that enables the screen to display thereon a projection image with a higher image quality when the projection image is projected onto the screen than when the projection image is projected onto the projection-target surface (Abstract and claim 1, screen is made of lenticular sheet and Fresnel lens, and allows for varied focal lengths on surface of screen.  See also description of Fig. 2: 25 transmission screen, which teaches that the material of the screen, i.e. Fresnel lens sheet, is configured to prevent divergence of the image light rays projected from the projection lens 23 shown in FIG. 1 and to condense this light for the viewer. See also Fig. 8: 6, transmission screen. Any one of these describes the above features of a screen).  
	Modifying the applied references, such that: when the second projection mode is selected (see mapping to claim 1, also Peterson, Fig. 3), the projection controller performs control on the basis of the target-object information and the region information (above mapping re: Takazawa in claim 8), 
	such that the first information is projected onto the screen in a largest size corresponding to a size of the screen, and 
	such that the second information is projected onto a region that is situated outside of the screen and included in the projection-available region (see Peterson, Fig. 3).  
	Modifying the applied refs such that Peterson, Fig. 3: 302 corresponds to the screen of Nakanishi as mapped above, to project the first info on the screen and the second info outside the screen but in the p-avail region, is all of taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Kobayashi (U.S. Patent Application Pub. No. 2004/0227830 A1).
 
	Regarding claim 14:
	The applied reference to claim 1 does not proactively teach claim 14.  Consider the following. 
	In analogous art, Kobayashi teaches: the information processing apparatus according to claim 1, further comprising a detector (i.e. para.87, sensing means) that detects presence or absence of the projection-target object (para. 87, sensing means can detect or sense a region of the screen Fig. 1: 10 including a projection area Fig. 1: 12. See also paras. 60-62, sensed image projection area, and para. 121-123, sensing a screen).
	From this sensing, image processing is then performed to adjust the projected image for display (see e.g. Kobayashi, paras. 86-109). Modifying the applied refs, such to include: wherein the mode controller selects the second projection mode when the projection-target object is detected, the second mode mapped above in claim 1, as part of the image processing that Kobayashi teaches forthcoming after the screen is sensed, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing data of Applicant’s claims. See MPEP §2143(A).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Chapdelaine (U.S. Patent Application Pub. No. 2009/0273711 A1).

	Regarding claim 15:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein when the second projection mode is selected, the projection controller determines whether the second information is projectable onto a blank region that is a region, in the projection-target object, onto which the first information is not projected, and 
	the projection controller projects the second information onto the blank region when the second information is projectable onto the blank region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Peterson teaches second projection mode, as mapped above in claim 1.  Re: determining whether the second info is projectable onto a blank region as claimed, Chapdelaine teaches examining display areas to determine a location of a caption in a video signal associated with a ‘region of interest’ (ROI) (Abstract, claim 1.  At least 2 possible positions are identified for the captions such that placement of the caption will not fully or partially mask the ROI (claim 1).  Chapedelaine is not particularly limiting when it comes to identifying or labeling images as ROI (see e.g. paras. 53-56) (see also 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Lee (U.S. Patent App Pub. No. 2005/0041146 A1).

	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein when the second projection mode is selected, 
	the projection controller determines whether the second information is projectable onto the region outside of the projection-target object, and 
	the projection controller projects the second information onto the projection-target object when the second information is not projectable onto the outside region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Fig. 3 of Lee illustrates a scenario where a caption could be placed in a region outside of the P-T object, but when the screen is zoomed out, or in full screen mode (or otherwise altered), the captions have to be moved into the claimed P-T object, and not the outside region. This scenario would cause the projection controller to perform as claimed, even when the second projection mode is selected.  Modifying the applied references, such to include the flexibility to move the second info in the event the screen or display area is adjusted to make the previous location of the second info not possible, is taught by Lee, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613